Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 21 are pending for examination.
Claims 9-20 have been withdrawn from consideration.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claims 4-5 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  
Applicant submitted that the amendment to claim 4 addressed the rejection.  Applicant’s amendment does not overcome the rejection.   Amended claim 4 recites in part, “transmitting, by the initiator entity, the outgoing data to be placed at the target entity without receiving the push grant.”  Claim 1 requires receiving a push grant and transmitting the outgoing data in response to the push grant, “receiving, by the initiator entity from the target entity, a push grant…, and transmitting, by the initiator entity to the target entity, the outgoing data to be placed at the target entity in response to the push grant.”  Claim 1 requires a step of transmitting the outgoing data based on receiving the push grant.  Therefore, claim 4 requires the same outgoing data to be transmitted in response to receiving the push grant and without receiving push grant.  It is not clear how this is accomplished.

Claim Rejections - 35 USC § 102
Claims 1-3 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitra US Patent Publication No. 2020/0145881.  
Applicant submitted, on page 8 of the Remarks, claim 1 clarifies that the “solicited push request is generated responsive to the target entity soliciting the outgoing data.” Applicant respectfully submits 
In response, the examiner respectfully disagrees that the feature was indicated as allowable.   Applicant’s amendment to claim 1 has overcome the prior rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to add the limitation, wherein the solicited push request is generated responsive to the target entity soliciting the outgoing data.  Applicant pointed to paragraphs [0068]-[0074] for support of the amendment.  The specification including the cited paragraphs do not support the limitation.

Paragraph [0077] further describes that the initiator RT determines whether a push request should be sent as a solicited or unsolicited request may be determined by the initiator RT.  The initiator RT may determine whether to send a solicited push request or an unsolicited push.  The paragraph does not describe the push request generated in response to the target entity soliciting the data.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites, “transmitting, by the initiator entity, the outgoing data to be placed at the target entity without receiving the push grant.”  Claim 1 requires receiving a push grant and transmitting the outgoing data in response to the push grant, “receiving, by the initiator entity from the target entity, a push grant…, and transmitting, by the initiator entity to the target entity, the outgoing data to be placed at the target entity in response to the push grant.”  Claim 1 requires a step of transmitting the and without receiving the push grant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elson et al. US Patent Publication No. 2012/0278400 (“Elson”).

Regarding claim 1, Elson teaches a method, comprising: 
determining, by an initiator entity, that outgoing data is to be transmitted to a target entity (para. [0016] sender device may have multiple data messages to transmit to one or more receiver devices); 
transmitting, by the initiator entity to the target entity, a solicited push request requesting the outgoing data to be placed at the target entity (para. [0017] RTS message… request permission to send data messages);
receiving, by the initiator entity from the target entity, a push grant in response to the solicited push request (para. [0017] receiver device responds… with messages providing clearance to send data messages); and 
transmitting, by the initiator entity to the target entity, the outgoing data to be placed at the target entity in response to the push grant (para. [0018] sender device then may proceed to send the data messages for which clearance was received);
	wherein the solicited push request is generated responsive to the target entity soliciting the outgoing data (para. [0017] responds to RT messages, “busy try later.”  para. [0044] select the now-

Regarding claim 2, Elson teaches the method of claim 1, further comprising: 
determining, by the initiator entity, that a size of the outgoing data meets a predetermined threshold, wherein transmitting the solicited push request is based on the determination that the size of the outgoing data meeting the predetermined threshold (para. [0020] data messages that are control messages or that are smaller than a threshold size may simply be sent to receiver devices without establishing an effective circuit.  para. [0055] if the message is not a control message or is larger than the threshold size, the sender device queues the message.  para. [0057] sender device sends an RTS for the selected message).

Regarding claim 4, Elson teaches the method of claim 1, further comprising: determining, by the initiator entity, that a size of the outgoing data does not meet a predetermined threshold; transmitting, by the initiator entity, the outgoing data to be placed at the target entity without receiving the push grant (para. [0055] if the message is a control message or is smaller than the threshold size, the sender device may transmit the message to the receiver device specified for the message).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Sethi et al. US Patent Publication No. 2005/0135394 (“Sethi”).

Regarding claim 3, Elson teaches the method of claim 2, wherein a push request originates from a protocol of the initiator entity based on which a reliable transport protocol layer of the initiator entity 
Sethi discloses a request originating from an upper layer protocol based on which a reliable transport protocol layer of an initiator entity transmits as a packet over a connection (para. [0024] upper layer issues a request to send a message to the reliable communication protocol.  para. [0037] reliable communication protocols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elson with Sethi’s disclosure of originating a request from an upper layer protocol such that the request of Elson originates from an upper layer protocol.  One of ordinary skill in the art would have been motivated to do so for similar benefits of enabling an upper layer to initiate requests and communicate using a reliable communication protocol.

Regarding claim 5, the claim comprises similar subject matter as claim 3.  Therefore, claim 5 is rejected under a similar rationale as claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Altmaier et al. US Patent Publication No. 2010/0274848 (“Altmaier”).

Regarding claim 6, Elson describes transmitting acknowledgements (para. [0001] TCP/IP detects packet loss by noting that an acknowledgement was not received for a sent message.  para. [00234] network 106 may utilize any one or more protocols for communication, such as TCP/IP).  However, Elson does not expressly teach the method of claim 1, further comprising: receiving, by the initiator entity from the target entity, an acknowledgment indicating that the outgoing data is received and placed at the target entity. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elson with Altmaier’s disclosure of providing acknowledgments that data is received and placed at a target entity.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to receive the acknowledgements for the outgoing data so that missed data packets are retransmitted (para. [0131]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Burstein et al. US Patent Publication No. 2020/0084150 (“Burstein”).

Regarding claim 7, Elson does not expressly teach the method of claim 1, further comprising: determining, by the initiator entity, that incoming data is needed from the target entity; transmitting, by the initiator entity to the target entity, a pull request requesting the incoming data to be transmitted to the initiator entity; receiving, by the initiator entity from the target entity, the incoming data in response to the pull request.
Burstein teaches determining, by the initiator entity, that incoming data is needed from the target entity; transmitting, by the initiator entity to the target entity, a pull request requesting the incoming data to be transmitted to the initiator entity; receiving, by the initiator entity from the target entity, the incoming data in response to the pull request (para. [0027] network node sends for requesting data from remote nodes, data requests.  para. [0034] schedules data requests.  para. [0074] outbound messages, data requests, requesting the target client nodes to send certain respective amounts of data.  para. [0068] when a WRITE command is scheduled for processing, the server node sends to the relevant client node a message that requests).


Regarding claim 8, Elson does not teach the method of claim 7, further comprising: scheduling, by the initiator entity based on one or more congestion parameters, the pull request for incoming data.
Burstein teaches scheduling, by an initiator entity based on one or more congestion parameters, the pull request for incoming data (para. [0027] data requests. para. [0079] forecasts the volume of the response traffic, schedules transmission of the data requests).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elson with Burstein’s disclosure such that the sender device of Elson schedules the pull request for data.  One of ordinary skill in the art would have been motivated to do so for benefits of managing congestion by transmitting data at periods of available bandwidth.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Blocksome et al. US Patent Publication No. 2009/0007141 (“Blocksome”).

Regarding claim 21, Elson does not teach the method of claim 1 comprising assigning by the initiator entity a solicited sequence number of the solicited push request.
Blocksome teaches assigning by an initiator entity a solicited sequence number of a solicited push request (para. [0012] request to send, RTS. para. [0064] RTS would then carry the source address of the message, the size of the message, the last byte of the message and an ack info (a message sequence number or a put address for the ack) to allow the receiver to acknowledge the message).


Examiner's Note
The following prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
	Ong et al. US Patent Publication No. 2021/0037442 (para. [0019] retrieve requested content, requesting user(s) and/or device(s).  para. [0034] access point 410 may send a RTS message)
King et al. US Patent Publication No. 2013/0055263 (Para. [0039] request to send, RTS.  Para. [0042] RTS message with… message sequence number, MSN).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445